Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The record is clear on the reasons for allowance.

Consideration under 35 USC 101
As indicated in the final office action mailed 7/16/2021, consideration under 35 USC 101 is conducted in alignment with 2019 Revised Patent Subject Matter Eligibility Guidance. As per the guidance, the following consideration is performed in regards of the claims submitted 9/7/2021.
Step 1: Is the claim directed towards a process, machine, manufacture or composition of matter? 
Claim 15 is directed towards a process. Subsequent claims are directed to a process.
Claim 17 is directed towards a process. Subsequent claims are directed to a process.
Step 2a: Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? 
The final office action mailed 7/16/2021 details to the portion of the claim that are directed towards an abstract idea in the form of mathematical relationship/concept.

Claim 15, 17 recite the additional limitation “outputting an encoded stereophonic signal based on the total complex coefficient and the total vector”.  Such recited limitation is a positive language that applies the abstract idea (mathematical/concept that produces the total complex coefficient and the total vector) into practical application of outputting an encoded stereophonic signal. 
	The specification discloses the following: 
Paragraph 163 discloses “The stereophonic signal resulting from the
encoding of a three-dimensional audio field can be reproduced suitably without decoding on a standard stereophonic listening device, for example audio headset, sound bar or audio system.”
Paragraph 167 discloses “The encoding in the format presented in this invention is done at the end of multichannel or 3D mastering (finalization), from a FOA field via a conversion to a spherical field like one of these presented in this document or from another technique. The encoding may also be done on each source added to the sound mixing, independently of one another, using spatialization or panoramic tools embedding the described method, which makes it possible to perform 3D mixing on digital audio workstations only supporting 2 channels. This encoded format may also be stored or archived on any medium only comprising two channels, or for size compression purposes.”.
	The highlighted portions of the applicant’s specification indicates the purpose of the abstract idea in the form of mathematical relationship/concept as recited in the 

Related Prior art
	Krueger et al (US Publication No.: 20170243589) discloses low bit rate compressed and decompressed High order Ambisonics (HOA) signal representation of a sound field comprising Parmetric ambience Replication (PAR) encoder and HOA encoder+decoder. Such reference fails to disclose the recited limitation of the claim.

	Peters et al (US Patent No.: 9838819) discloses apply decorrelation transform to ambient Ambisonic coefficients to obtain a decorrelated representation of the ambient Ambisonic coefficients, the ambient HOA coefficients having been extracted from a plurality of high order Ambisonic coefficients and representative of a background component of a sound field. Such reference fails to disclose the recited limitation of the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656